internal_revenue_service national_office technical_advice_memorandum date number release date cc intl case mis no index uil no tam-107142-99 district_director taxpayers’ names taxpayers’ address taxpayers' identification nos years involved date of conference legend corp a corp a-fsc corp b country a date product line a product line b product line c product line d year year year x y tam-107142-99 issues for purposes of applying the foreign_sales_corporation fsc administrative pricing rules to the full costing combined taxable_income cti of a fsc and its related_supplier under sec_925 of the internal_revenue_code code if a taxpayer elects to group transactions into products may products be selectively included in a second level of grouping that includes more than one product but less than every product in a product line determined in accordance with either the recognized trade or industry usage or sic code standard under temp sec_1 a -1t c ii in computing the overall profit percentage opp pursuant to the marginal_costing rules under sec_925 of the code is a permissible method of grouping under temp sec_1 b -1t b conclusion all groupings of transactions for purposes of the fsc administrative pricing rules must be on a product or product line basis products may not be subjected to a second level of grouping that itself does not constitute a product line under the sic code or recognized trade or industry usage standard of temp sec_1 a - 1t c ii and that includes less than every transaction in a qualifying product line in violation of temp sec_1 a -1t c iii is not a permissible method of grouping in computing the opp under the fsc marginal_costing rules the method involves inclusion of a product in more than one group in violation of temp sec_1 b -1t b ii and fails to conform with the basic requirements for cti grouping which are incorporated by reference in the marginal_costing rules under temp sec_1 b -1t b i facts corp a is a domestic_corporation engaged in the manufacture and worldwide sale of product line a corp a-fsc is a wholly-owned subsidiary of corp a incorporated in country a on date corp a-fsc timely elected foreign_sales_corporation fsc treatment pursuant to sec_922 and sec_927 for year and all subsequent taxable years and in all other respects has continuously maintained its status as a fsc as defined in sec_922 corp a pays corp a-fsc a commission equal to the maximum amount permitted under the administrative pricing provisions of sec_925 the products sold by corp a for export are export_property within the meaning of sec_927 the gross_receipts derived from corp a's export sales are foreign_trading_gross_receipts within the meaning of sec_924 tam-107142-99 product line a comprises three separate and distinct categories product lines b c and d each of these three narrower product lines as well as product line a itself constitutes a product line in accordance with recognized trade or industry usage within the meaning of temp sec_1 a -1t c ii product line b comprises x product line b falls within a standard industrial classification code but none of the x falls within such a code each does however constitute a product line product line in accordance with recognized trade or industry usage the x product lines in turn comprise a total of y representing differing product characteristics in accordance with recognized trade or industry usage each of these y variations is treated as a product product corp a files its federal_income_tax return as part of a consolidated_group of corporations of which corp b a domestic_corporation is the parent in its original income_tax returns filed for taxable_year sec_2 through corp a and corp a-fsc collectively taxpayer elected pursuant to sec_927 and temp sec_1 a -1t c i to group export transactions in applying the administrative pricing rules of sec_925 in such original returns all sales of product line a were combined into a single group in amended returns timely filed pursuant to temp sec_1 a -1t e for such taxable years taxpayer has changed its method of grouping under the new method transactions within product line b are first grouped into products and then two or more products are further combined into broader operative groups the products to be combined in this second level of grouping are selected to maximize the commission payable to corp a-fsc and therefore maximize corp a’s fsc commission expense deduction however the products included in a second-level group may come from several different product lines and the resulting claimed groupings do not themselves constitute product lines within the meaning of temp sec_1 a -1t c ii none of such groupings includes all transactions or products included in any product line for example for year one of the new groupings comprises selected products constituting groups of transactions from several different product lines within product line b together with all transactions in product line d taxpayer contends that as long as the first level of grouping complies with the requirements of temp sec_1 a -1t c there is no further requirement that the second level of grouping also comply with these requirements also a new method of grouping referred to as was adopted with respect to those products for which taxpayer chooses to apply the marginal_costing rules under sec_925 under the method for purposes of computing the overall profit percentage opp pursuant to temp sec_1 b -1t c the products are first listed in the order of their separately computed opps with the product having the greatest opp listed first the opp for that product is used in calculating the opp limitation oppl for the group of transactions constituting that product the opp numerator and denominator for that product are then combined with tam-107142-99 those of the product with the next-highest separate opp this aggregate then forms a new opp used in calculating the oppl for that second-highest product a new opp for the product with the third-highest separate opp is similarly computed by reference to an aggregate of that product with the preceding two products this pattern is repeated until the product with the lowest separate opp has been aggregated with all of the other products in computing its oppl the result of such grouping is a higher opp for all except the first product and therefore a greater commission payable to the fsc under the marginal_costing rules than would have resulted from using the separate opp for each product taxpayer contends that as long as the regrouping is within a larger product line and is at least as broad as the full costing cti group there is no restriction on the use of the method law and analysis a foreign_corporation which elects fsc treatment pursuant to sec_922 and sec_927 may under sec_921 exclude from its taxable_income portions of its foreign_trade_income derived from foreign_trading_gross_receipts under code sec_924 and temp sec_1 a -1t b foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property as defined in sec_927 by either the fsc or any principal for whom the fsc acts as a commission agent the commission payable to the fsc by a related_supplier may be determined under the administrative pricing rules of sec_925 sec_925 and the temporary regulations thereunder provide administrative pricing rules by reference to full costing cti while sec_925 and the temporary regulations thereunder provide alternative administrative pricing rules by reference to marginal_costing cti full costing cti grouping issue sec_927 provides generally that fscs and their related suppliers may to the extent provided in regulations apply the fsc administrative pricing provisions under sec_925 on the basis of groups of transactions based on product lines or recognized industry or trade usage rather than on a transaction-by-transaction basis temp sec_1 a -1t c prescribes the rules for computing the allowable transfer price charged the fsc or commission paid to the fsc paragraph c i further provides however at the annual choice made by the related_supplier if the administrative pricing rules are used some or all of these determinations may be made on the basis of groups consisting of products or product lines tam-107142-99 temp sec_1 a -1t c ii provides that the related supplier's determination as to a product or product line will be accepted by the district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification commonly referred to as sic_codes as prepared by the office of management and budget the temporary_regulation further provides that a product shall be included in only one product line if a product otherwise falls within more than one product line classification temp sec_1 a -1t c iii provides that an elected grouping on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year example of temp sec_1 a -1t f provides an illustration of a valid grouping on the basis of product line in demonstrating a special rule excluding military_property from groupings and the rule that a product otherwise appropriate to more than one product line may be included in only one product line for fsc grouping purposes the example illustrates the general_rule that a product line grouping must include all products and therefore all transactions in the product line in pertinent part example states assume the same facts as in example in addition assume that r also manufactures products k l m n and p all of which are export_property as defined in sec_927 product k is military_property as defined in sec_923 and sec_1 923-1t b ii assume further that products a l and p are included within product line x and that products k l m and n are included within product line w r has entered into a written_agreement with f under which f is granted a sales franchise with respect to exporting the products under this agreement f will receive commissions with respect to those exports equal to the maximum amount permitted to be received under the administrative pricing rules the table set forth below details f’s foreign_trading_gross_receipts r’s costs of goods sold and r’s and f’s expenses allocable and apportioned under sec_1_861-8 to the sale of products a l m n and p because of the special grouping rule_of paragraph c ii of this section product l may be included for purposes of the administrative pricing rules in only one product line at the option of r also for these purposes product k which is military_property may not be grouped with products l m and n see paragraph c iv of this section on the facts presented the new groupings adopted by corp a and corp a-fsc do not conform to the legal requirements of code sec_927 and temp treas reg tam-107142-99 sec_1 a -1t c contrary to taxpayer’s position it is the operative or final grouping of transactions used in the determination computation of full costing cti rather than interim groupings to which the requirements of paragraph c apply for qualified transactions temp sec_1 a -1t specifically permits a related_party to a fsc to determine the commission payable to a fsc by choosing among transfer_pricing methods temp sec_1 a -1t c prescribes the rules for such determinations temp sec_1 a -1t c i expressly states that the determinations under that section may be made on the basis of groups consisting of products or product lines thus it is the group or groups upon which the transfer_pricing determination ultimately is made which is the relevant group subject_to those provisions not any interim grouping the temporary regulations implement congress's intent as expressed in sec_927 to permit transfer_pricing determinations to be made on the basis of groups of transactions based on product lines or recognized industry or trade usage not merely on the basis of the most favorable mathematical result using interim groupings as the operative groupings would render the grouping rules virtually meaningless since taxpayers could at will mix and match subgroups within any two-digit sic code or a well-defined broad product line in permitting grouping of transactions on the basis of groups consisting of products or product lines temp sec_1 a -1t c i requires that grouping be either by product or by product line temp sec_1 a -1t c iii requires that an elected grouping on a product or product line basis include all transactions in such product or product line these provisions may not fairly be read in the way taxpayer asserts which contemplates groupings of multiple products without regard to whether the products grouped themselves constitute a product line or include all transactions in a product line the operative group used by taxpayer is a second level of grouping formed by combining selected disparate products for mathematical advantage the products grouped by taxpayer do not constitute a product line under recognized trade or industry usage nor are such combinations described by any single sic code unlike the illustration of grouping on a product line basis in example of temp sec_1 a -1t f none of taxpayer’s groupings includes all transactions or products in product line a b c d or any other identifiable product line accordingly taxpayer’s groupings are not valid and may not be used in applying the administrative pricing rules for the taxable years at issue marginal_costing cti grouping issue sec_925 directs the secretary to prescribe rules for the allocation of expenditures in computing cti in those cases where a fsc is seeking to establish or maintain a market for export_property such rules are set forth in temp sec_1 b -1t which generally provides that in computing cti a fsc and its related_supplier may choose to take into account only direct material and labor costs temp tam-107142-99 sec_1 b -1t b provides that cti may not exceed the overall profit percentage limitation oppl temp sec_1 b -1t c provides that the oppl for each product or product line is the ratio of the full costing profit on worldwide sales to worldwide gross_receipts of the product or product line the overall profit percentage or opp multiplied by the foreign_trading_gross_receipts derived from the product or product line temp sec_1 b -1t b i provides that the basis for determining the marginal_costing cti is generally the group consisting of the product or product line pursuant to temp sec_1 a -1t c used by the taxpayer for purposes of applying the full costing cti method temp sec_1 b -1t b ii provides ii however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method the opp groupings adopted by corp a and corp a-fsc under the method do not conform to the marginal_costing cti rules under temp sec_1 b - 1t b the method involves inclusion of a product in more than one grouping in violation of temp sec_1 b -1t b ii as in full costing cti grouping the operative grouping to which regulatory restrictions apply is the group used to make the relevant transfer_pricing determination which in marginal_costing is the computation of the opp in setting forth its prohibition against inclusion of a product in more than one group temp sec_1 b - 1t b ii specifically refers to the grouping chosen for determining the opp this provision may not fairly be read in the way taxpayer asserts which would allow multiple inclusions of a product in the operative grouping merely because the products grouped fall within a common product line moreover although an opp grouping may be broader than a grouping for full costing cti purposes an opp grouping must be permissible under the grouping standards for tam-107142-99 full costing cti in at least three respects the opp groupings adopted by corp a and corp a-fsc except for the initial opp group consisting of a single product are impermissible under full costing cti standards first the operative grouping of transactions must constitute a product or product line qualifying under the sic code or recognized trade or industry usage standard temp sec_1 a -1t c ii it is questionable whether taxpayer’s opp groups meet this basic cti grouping requirement second as discussed above in connection with the full costing cti grouping issue the operative grouping must include all transactions in the product or product line temp sec_1 a -1t c iii the new opp groupings do not include all transactions in product line b or any other identifiable product line but merely represent a regrouping of products for mathematical advantage third like the marginal_costing rules the full costing cti rules prohibit use of a product in more than one operative grouping temp sec_1 a -1t c ii as discussed above in connection with the marginal_costing provisions the taxpayer’s method inherently involves the use of products in multiple operative groups finally sec_925 permits marginal_costing only to the extent provided in regulations the temporary regulations do not provide for a method of opp grouping accordingly corp a and corp a-fsc may not use the method of grouping in determining opp under marginal_costing caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
